Exhibit 10.29 (a)

INFONET SERVICES CORPORATION

 

2003 INCENTIVE AWARD PLAN

 

INCENTIVE STOCK OPTION AWARD AGREEMENT

 

[OFFICER AND SENIOR EMPLOYEE]

 

This Incentive Stock Option Award Agreement (this “Agreement”), dated the
effective date set forth in the Certificate of Stock Option Grant available from
the Citigroup Stock Plan Services website (the “Certificate”), is made between
INFONET SERVICES CORPORATION (together with any Subsidiaries, the “Company”) and
the individual named in the Certificate (the “Optionee”). The Certificate is
included in, and made a part of, this Agreement. All capitalized terms used
herein that are not defined herein shall have the respective meanings given to
such terms in the Infonet Services Corporation 2003 Incentive Award Plan (the
“Plan”).

 

W I T N E S S E T H :

 

1. Grant of Option. Pursuant to the provisions of the Plan, the Company hereby
grants to the Optionee, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of an aggregate of the
number of Class B, $.01 par value, shares of the Company (the “Stock”) set forth
in the Certificate, at a per share purchase price set forth in the Certificate
(the “Option”), such Option to be exercisable as hereinafter provided. The
Option shall be treated as an Incentive Stock Option.

 

2. Terms and Conditions. It is understood and agreed that the Option evidenced
hereby is subject to the following terms and conditions:

 

(a) Expiration Date. The Option shall expire on the date set forth in the
Certificate.

 

(b) Exercise of Option.

 

(i) Subject to the other terms of this Agreement, the Plan or a separate written
employment agreement between the Company and the Optionee, the Option may be
exercised on or after the dates set forth in the Certificate as to the number of
shares of Stock set forth in the Certificate, plus any shares of Stock as to
which the Option could have been exercised previously, but was not so exercised.

 

(ii) Notwithstanding the foregoing provisions of this Section 2(b), upon the
occurrence of a Change in Control, the Option shall immediately become
exercisable as to the full number of shares covered by the Option.

 

(iii) Notwithstanding the foregoing provisions of this Section 2(b) upon the
Termination of Employment, by reason of Retirement (as defined below), of the
Optionee,



--------------------------------------------------------------------------------

the Option shall immediately become exercisable as to the full number of shares
covered by the Option, and may be exercised after such termination until the
stated expiration date of the Option.

 

(iv) Any exercise of all or any part of the Option shall be accompanied by a
Cash Letter of Authorization (available from the Citigroup Stock Plan Services
website) which is a written notice to the Company specifying the number of
shares of Stock as to which the Option is being exercised. Upon the valid
exercise of all or any part of the Option, the number of shares of Stock with
respect to which the Option is exercised shall be issued in the name of the
Optionee, subject to the other terms and conditions of this Agreement and the
Plan. Notation of any partial exercise shall be made by the Company in its
records.

 

(c) Consideration. At the time of any exercise of the Option, the purchase price
of the shares of Stock as to which the Option shall be exercised shall be paid
to the Company (i) in United States dollars by personal check, bank draft or
money order; (ii) if permitted by applicable law and approved by the Committee,
with Stock, duly endorsed for transfer to the Company, already owned by the
Optionee (or by the Optionee and his spouse jointly) for at least six (6) months
prior to the tender thereof and not used for another such exercise during such
six (6) month period, having a total Fair Market Value on the date of such
exercise of the Option, equal to such purchase price of such shares of Stock;
(iii) if permitted by applicable law, in accordance with a cashless exercise or
broker-assisted exercise procedure approved by the Committee permitting the
Optionee to authorize a broker or dealer to sell shares of Stock (or a
sufficient portion of such shares) that may be acquired upon exercise of the
Option and pay to the Company in cash a portion of the sale proceeds equal to
such purchase price of the shares of Stock for which the Option is so exercised
and any taxes required to be paid as a result of such exercise; or (iv) in a
combination of the consideration provided for in the foregoing clauses (i)
through (iii).

 

(d) Exercise Upon Death, Disability or Termination of Employment. Subject to the
terms of any separate written employment agreement between the Optionee and the
Company, the Option shall terminate upon the Termination of Employment, for any
reason, of the Optionee and no shares of Stock may thereafter be purchased under
the Option, except as follows:

 

(i) In the event of the death of the Optionee while an Employee of the Company,
the Option, to the extent exercisable in accordance with Section 2(b) hereof at
the time of his death, may be exercised after the Optionee’s death by his
designated beneficiary, his heir, the legal representative of the Optionee’s
estate or the legatee of the Optionee under his last will until the stated
expiration date of the Option.

 

(ii) If the Optionee’s employment with the Company shall terminate by reason of
Disability, the Option, to the extent exercisable in accordance with Section
2(b) hereof upon such Termination of Employment, may be exercised after such
termination until the stated expiration date of the Option. For purposes of this
Agreement, “Disability” shall mean a “permanent and total disability” as set
forth in Section 22(e)(3) of the Code.

 

2



--------------------------------------------------------------------------------

(iii) If the Optionee’s employment with the Company shall terminate by reason of
his Retirement (as defined below), the Option may be exercised after such
Termination of Employment with respect to the full number of shares covered by
the Option until the stated expiration date of the Option.

 

(iv) In the event the Optionee ceases to be an Employee of the Company and the
Optionee’s Termination of Employment is neither by reason of Disability nor
Retirement (as defined below), nor for Cause (as defined below or if different,
as defined in the written employment agreement between Optionee and the
Company), the Option, to the extent exercisable in accordance with Section 2(b)
hereof upon such termination, may be exercised after such termination until the
earlier to occur of the expiration of three (3) months following such
termination and the stated expiration date of the Option.

 

(v) If the Optionee dies during the periods following Termination of Employment
specified in paragraphs (ii), (iii) or (iv) of this Section 2(d), , the Option,
to the extent the Option would have been exercisable pursuant to such applicable
paragraph (ii), (iii) or (iv) as of the date of the Optionee’s death, may be
exercised after the Optionee’s death by his designated beneficiary, his heir,
the legal representative of his estate or the legatee of the Optionee under his
last will until the stated expiration date of the Option.

 

(vi) In the event the Optionee ceases to be an Employee of the Company due to
Termination of Employment for Cause (as defined below or if different, as
defined in the written employment agreement between Optionee and the Company),
or termination under any circumstances not otherwise described in paragraph (i),
(ii), (iii) or (iv) of this Section 2(d), the Option shall automatically,
without any further action required by the Company, terminate on the date of
such termination and shall cease to thereafter be exercisable with respect to
any shares of Stock.

 

(vii) For purposes of this Agreement, “Retirement” shall mean an Optionee’s
Termination of Employment on or after his or her attainment of age 55 and the
performance of ten (10) years of credited service to the Company. For purposes
of this Agreement (except as otherwise provided herein), “Cause” shall mean any
commission of acts of dishonesty, disloyalty or acts substantially detrimental
to the welfare of the Company, as determined by the Administrator.

 

(e) Nontransferability. The Option shall not be transferable otherwise than by
will or the laws of descent and distribution, and is exercisable, during the
lifetime of the Optionee, only by him; provided that the Option may be exercised
after the Optionee’s death by the beneficiary most recently named by the
Optionee in a written designation thereof filed by the Optionee with the
Company, in accordance with the Plan.

 

(f) Withholding Taxes. At the time of receipt of Stock upon the exercise of all
or any part of the Option, the Optionee shall be required to pay to the Company
in cash (or make other arrangements, in accordance with the Plan, for the
satisfaction of) any taxes of any kind required by law to be withheld with
respect to such Stock; provided, however, such tax withholding obligations may
be met, in whole or in part, pursuant to procedures, if any, approved by the
Committee in its discretion and in accordance with applicable law, by (i) the
withholding

 

3



--------------------------------------------------------------------------------

by the Company of Stock otherwise deliverable to the Optionee pursuant to the
Option with a Fair Market Value on the date of such exercise equal to such tax
liability (provided, however, that the amount of any Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income) and/or (ii) tendering to the Company Stock, duly
endorsed for transfer to the Company, owned by the Optionee (or by the Optionee
and his spouse jointly) and acquired more than six (6) months prior to such
tender with a Fair Market Value on the date of such exercise equal to such tax
liability. In no event shall Stock be delivered to the Optionee until the
Optionee has paid to the Company in cash, or made arrangements satisfactory to
the Company regarding the payment of, the amount of any taxes of any kind
required by law to be withheld with respect to the Stock subject to the Option,
and the Company shall have the right to deduct any such taxes from any payment
of any kind otherwise due to the Optionee.

 

(g) No Rights as Stockholder. The Optionee shall not become the beneficial owner
of the shares of Stock subject to the Option, nor have any rights to dividends
or other rights as a shareholder with respect to any such shares, until the
Optionee has exercised the Option in accordance with the provisions hereof and
of the Plan.

 

(h) No Right to Continued Employment. The Option shall not confer upon the
Optionee any right to be retained in the service of the Company, nor restrict in
any way the right of the Company, which right is hereby expressly reserved, to
terminate his employment at any time with or without cause, except as otherwise
provided in any separate employment contract governed by the laws of any
jurisdiction other than the United States or any State thereof between the
Company and the Optionee.

 

(i) Inconsistency with Plan. Notwithstanding any provision herein to the
contrary, the Option provides the Optionee with no greater rights or claims than
are specifically provided for under the Plan. If and to the extent that any
provision contained in this Agreement is inconsistent with the Plan, the Plan
shall govern.

 

(j) Compliance with Laws and Regulations. The Option and the obligation of the
Company to sell and deliver shares of Stock hereunder shall be subject in all
respects to (i) all applicable Federal and state laws, rules and regulations and
(ii) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Board shall, in its sole
discretion, determine to be necessary or applicable. Moreover, the Option may
not be exercised if its exercise, or the receipt of shares of Stock pursuant
thereto, would be contrary to applicable law.

 

3. Investment Representation. If at the time of exercise of all or part of the
Option the Stock is not registered under the Securities Act and/or there is no
current prospectus in effect under the Securities Act with respect to the Stock,
the Optionee shall execute, prior to the issuance of any shares of Stock to the
Optionee by the Company, an agreement (in such form as the Committee may
specify) in which the Optionee, among other things, represents, warrants and
agrees that the Optionee is purchasing or acquiring the shares acquired under
this Agreement for the Optionee’s own account, for investment only and not with
a view to the resale or distribution thereof, that the Optionee has knowledge
and experience in financial and business matters, that

 

4



--------------------------------------------------------------------------------

the Optionee is capable of evaluating the merits and risks of owning any shares
of Stock purchased or acquired under this Agreement, that the Optionee is a
person who is able to bear the economic risk of such ownership and that any
subsequent offer for sale or distribution of any of such shares shall be made
only pursuant to (i) a registration statement on an appropriate form under the
Securities Act, which registration statement has become effective and is current
with regard to the shares being offered or sold, or (ii) a specific exemption
from the registration requirements of the Securities Act, it being understood
that to the extent any such exemption is claimed, the Optionee shall, prior to
any offer for sale or sale of such shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Committee, from counsel for
or approved by the Committee, as to the applicability of such exemption thereto.

 

4. Optionee Bound by Plan. The Optionee hereby acknowledges receipt of a copy of
the Plan, which is hereby incorporated by reference, and agrees to be bound by
all of the terms and provisions thereof, including the terms and provisions
adopted after the granting of the Option but prior to the complete exercise
hereof, subject to Section 11.2 of the Plan as in effect on the date hereof.

 

5. Special Tax Consequences. The Optionee hereby acknowledges that, to the
extent that the aggregate Fair Market Value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code), including the Option, are
exercisable for the first time by the Optionee during any calendar year under
the Plan and all other incentive stock option plans of the Company and any
parent corporation thereof (within the meaning of Section 424(e) of the Code))
exceeds $100,000, such options shall be treated as Non-Qualified Stock Options
to the extent required by Section 422 of the Code. The Optionee further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking options into account in the order in which they were granted. For
purposes of these rules, the Fair Market Value of stock shall be determined as
of the time the option with respect to such stock is granted and incentive stock
options granted on or before December 31, 1986 shall not be taken into account
in applying such $100,000 limitation.

 

6. Notices. Any notice hereunder shall be in writing and shall be deemed to have
been duly given when delivered personally or when deposited in the United States
mail, registered or certified, postage prepaid, or with a reputable overnight
courier, postage prepaid, or, if to the Company, sent by telecopier (with
receipt confirmed), and addressed, in the case of the Company, to the Company’s
Secretary at Infonet Services Corporation, 2160 East Grand Avenue, El Segundo,
California 90245, telecopier number: (310) 335-2679, and, in the case of the
Optionee, to the Optionee’s address as shown in the records of the Company,
subject to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

 

7. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California
applicable to contracts executed and to be performed entirely within such state,
without regard to the conflict of law provisions thereof.

 

5



--------------------------------------------------------------------------------

8. Modification. Except as otherwise permitted by the Plan, this Agreement may
not be modified or amended, nor may any provision hereof be waived, in any way
except in writing signed by the party against whom enforcement thereof is
sought.

 

6